Citation Nr: 1737553	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1961 to July 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In VA mental health treatment records from the Fayetteville VA medical center, the Veteran asserted he was recently seen at the Durham VA.  See November and December 2016 records.  As VA treatment records from the Durham VA have not been associated with the claims file and the contents of the records could be pertinent to the Veteran's claim, the Board finds remand is necessary to obtain and associate such records with the claims file.  

It is also not clear whether the Veteran is receiving private mental health treatment.  He submitted a private treatment record for an evaluation done in February 2016, which recommended he continue outpatient therapy with that provider for one year.  Also, a December 2016 VA record mentions he had seen a Dr. J., but no time frame is provided, and the most recent records from that individual are from 2015.  The Board finds the RO should also obtain any outstanding private treatment records.

The separate issue of entitlement to TDIU is also inextricably intertwined with the issue remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain ALL electronic records from the Durham VA. 

2.  Obtain electronic records from the Fayetteville VA dated from March 2017 to the present.

3.  Ask the Veteran to complete release forms so the RO can request his records from any non-VA mental health provider.  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file.

4.  After completing the above and any other development deemed necessary, readjudicate the remanded issue, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

